RE: INFORMAL OPINION ON MOVING EXPENSES THIS OFFICE HAS RECEIVED YOUR REQUEST FOR AN INFORMAL OPINION ADDRESSING THE FOLLOWING QUESTION: MAY A N INDEPENDENT PUBLIC SCHOOL DIRECTLY PAY MOVING EXPENSES FOR ADMINISTRATIVE EMPLOYEES IF THE MOVING EXPENSES ARE INCLUDED AS PART OF THE COMPENSATION IN THE CONTRACT OF EMPLOYMENT? THE ANSWER TO YOUR INQUIRY HAS BEEN A DDRESSED BY A PRIOR OPINION OF THE ATTORNEY GENERAL. IN AN 1970 OPINION TO JOHN M. ROGERS, STATE EXAMINER AND INSPECTOR, THIS ISSUE WAS DECIDED AS FOLLOWS: "A SCHOOL BOARD IS WITHOUT AUTHORITY TO PAY MOVING EXPENSES OF TEACHERS AND ADMINISTRATORS HIRED BY THE SCHOOL DISTRICT" OPIN. NO. 70-197 IN THAT OPINION, THE PREDECESSOR STATUTE TO 70 O.S. 5-117 (1990) WAS ANALYZED. THE AUTHOR OF OPINION 70-197 FOUND NO SPECIFIC AUTHORIZATION FOR THE PAYMENT OF MOVING EXPENSES DIRECTLY ALTHOUGH THERE HAVE BEEN AMENDMENTS TO THE STATUTE SINCE IT WAS RECODIFIED, THERE HAS BEEN NO AMENDMENT TO CHANGE THE REASONING AND CONCLUSION CONTAINED IN THE EARLIER OPINION, AS THAT QUESTION WAS POSED. HOWEVER, IT SHOULD ALSO BE NOTED THAT THIS OPINION SHOULD BE READ IN CONTEXT WITH OTHER APPLICABLE LAW. THIS OFFICE HAS CONSISTENTLY READ PRIOR ATTORNEY GENERAL OPINIONS STRICTLY, AS IN THIS CASE WHERE THE PRIOR OPINION WAS DECIDED UPON A GIVEN SET OF FACTS. AS THESE FACTS CHANGE, SO MAY THE ULTIMATE ANSWER TO YOUR QUESTION WHILE A SCHOOL DISTRICT MIGHT NOT BE ABLE TO AGREE TO PAY A CERTAIN AMOUNT TO AN ADMINISTRATOR AND EXPRESSLY TERM IT "FOR MOVING EXPENSES," THIS WOULD NOT PRECLUDE A DISTRICT FROM AGREEING TO INCREASE THE SALARY FOR THE INCOMING ADMINISTRATOR IN AN AMOUNT RELATED TO HIS PROPOSED MOVING EXPENSES. SINCE SCHOOL DISTRICTS HAVE SOME LATITUDE IN THEIR AUTHORITY TO NEGOTIATE CONTRACTS, THE NEGOTIATION FOR A SALARY THAT INCLUDES MONIES TO COVER MOVING EXPENSES WOULD NOT BE PROHIBITED. SEE, 70 O.S. 5-117(14). FOR YOUR CONVENIENCE, I HAVE ENCLOSED A COPY OF OPINION NO. 70-197. I HOPE THAT THIS INFORMATION IS HELPFUL TO YOU. PLEASE NOTE THAT THE FOREGOING IS THE OPINION OF AN ASSISTANT ATTORNEY GENERAL, AND NOT THE OFFICIAL OPINION OF THE ATTORNEY GENERAL. SHOULD YOU HAVE ANY FURTHER QUESTIONS, PLEASE FEEL FREE TO CALL UPON ME. (GLEN D. HAMMONS)